The sole question presented for decision in this case, on the original hearing, was, as stated in the foregoing opinion, as to whether "one who purchases and uses motor fuel and pays the one cent per gallon tax thereon, for instance, railroads in rail operations, and *Page 689 
farmers in operating farms," for what was termed "non-highway purposes," were "entitled to a refund of the tax." We held those who purchase and use motor fuel for "non-highway purposes," for instance, and as pointed out, "railroads in rail operations, and farmers in operating farms" were entitled to a refund. We further held no change in purpose was intended by the enactment of the 1945 amendments (Section 10, Chapter 194, Sess. L. 1945, p. 309; Sections 12 and 18, Chapter 163, Sess. L. 1945, pp. 242, 243). Furthermore, an examination of Section 12, supra, discloses that, as to the distribution of excise taxes collected, no change whatever was either intended or made. Petitioner says we did not "determine whether the proceeds of said tax (excise) should be distributed or allocated as provided by the provisions of Section 12 of the Motor Fuels Law as amended by Chapter 163, Session Laws of 1945, page 242." While that question was not presented for decision, it having been held no change in purpose was intended by the enactment of the 1945 amendments, and it appearing no change whatever, in fact, was made by Section 12, as amended, it follows all excise taxes collected should be placed and distributed as formerly and as provided by Section 12, supra.
The petition is denied.
Ailshie, C.J., and Budge, Givens and Miller, JJ., concur. *Page 690